Citation Nr: 0506361	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Service connection for the cause of the veteran's death 
as secondary to nicotine dependence and tobacco use arising 
during service.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  He died in October 1976.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

By November 2002 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use arising 
during service and declined to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, as new and material evidence, sufficient to 
reopen that claim, had not been received.  

In its November 2002 decision, the Board did not decide the 
matter entitlement to DIC benefits under 38 U.S.C.A. § 1318 
due to a temporary stay on the adjudication of such claims 
that went into effect in August 2001.  At that time, VA 
temporarily suspended the adjudication of claims for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 where a 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, in 
response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)(NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
The Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.CA. § 1318 to bar the 
filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Since the appellant's case does not come under 
the above noted exception involving new and material 
evidence, the appellant's claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 may indeed be adjudicated at this time.

The appellant appealed the Board's November 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2003, the veteran's attorney and VA's 
Office of General Counsel filed a joint motion to vacate and 
remand the Board's November 2002 decision.  By November 2003 
Order, the Court granted that motion.

In January 2004, the Board sent the appellant's attorney a 
letter indicating, in pertinent part, that the appellant had 
90 days in which to submit additional evidence.

In April, May, July, September, and November 2004, the 
appellant's attorney requested an extension of time in which 
to submit new evidence.  On each occasion, the Board granted 
the request.  

In December 2004, the appellant submitted additional evidence 
in support of her claim along with a waiver of her right to 
initial RO consideration of the new evidence.  38 C.F.R. 
§ 20.1304 (c) (2004).  

The Board hereby dismisses the veteran's claim of entitlement 
to service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use arising 
during service as well as entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  As will become 
apparent below, as the full benefit sought on appeal has been 
granted, these issue are moot.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
service connection for the cause of the veteran's death.  
Although the RO notified the appellant of the September 1994 
decision, she did not initiate a timely appeal.

2.  The evidence associated with the claims file since the 
September 1994 decision bears directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant, and is, by itself and in connection 
with evidence previously assembled, so significant that it 
must be considered to decide fairly the merits of the claim.

3.  At the time of his death, the veteran was service-
connected for paranoid schizophrenia, rated 100 percent 
disabling effective in February 1972.  The veteran's was in 
receipt of special monthly compensation on account of the 
need regular aid and attendance effective in January 1974.

4.  The veteran died in October 1976.  The immediate cause of 
death was listed as carcinoma of the lung.  No other 
contributory causes were identified.  

5.  The veteran's service-connected paranoid schizophrenia 
contributed to his fatal carcinoma of the lung in that it 
caused nicotine dependence that was virtually impossible to 
overcome.  Nicotine dependence caused the disease that is 
directly linked to the veteran's demise.

6.  The issue of entitlement to service connection for the 
cause of the veteran's death claimed as secondary to nicotine 
dependence and tobacco use arising during service is moot in 
light of the award of service connection for the cause of the 
veteran's death.

7.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received to warrant 
reopening of the issue of service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The veteran's death was the proximate result of a disease 
or injury incurred in service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2004).

4.  The claim of entitlement to service connection for the 
cause of the veteran's death claimed as secondary to nicotine 
dependence and tobacco use arising during service is 
dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

5.  The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was 
hospitalized during service for treatment of dementia 
praecox.  The service medical records are negative for 
evidence of smoking in service or of a diagnosis of nicotine 
dependence during active service.

The claims file contains numerous post-service VA and private 
outpatient and hospital records dated from April 1945 to 
October 1976.  On VA examination in April 1945, it was noted 
that the veteran was working in the fire department and that 
he had worked there one year prior to entry into active 
service.  That examination report is negative for a diagnosis 
of lung cancer.  The first evidence of lung cancer is shown 
in an April to May 1976 VA hospital summary, which shows that 
the veteran was admitted for radiation therapy for lung 
cancer.  It was noted that that veteran was a one pack a day 
smoker who had been treated chronically for a nervous 
condition.  It was indicated that he had been evaluated at 
McCain Hospital two weeks prior to admission for cough and 
night sweats and was found to have unresectable carcinoma of 
the lung.  The final diagnosis was carcinoma of the lung.  
The terminal VA hospital report showed that the veteran died 
on October [redacted], 1976 due to carcinoma of the right lung.  
There is no evidence in this record of nicotine dependence 
during active service.

As noted, the veteran died on October [redacted], 1976 at the VA 
hospital in Durham.  The Certificate of the Death indicates 
that the immediate cause of the veteran's death was carcinoma 
of the lung.  No other significant conditions contributing to 
death were identified.  No autopsy was performed.  The 
veteran was 56 years old at the time of death.  The Board 
notes that at the time of death, service connection was in 
effect for schizophrenia which was evaluated as 100 percent 
disabling from February 17, 1972, with an entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance in effect from January 1974.  In 
addition, the Board notes that the veteran was found by VA to 
be incompetent from February 22, 1974.  By rating action in 
April 1976, the RO determined that the veteran was entitled 
to a permanent and total rating due to service connected 
disability, which was in effect at the time of his death.

By September 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO 
issued notice of its decision that month, but the appellant 
did not file an appeal, timely or otherwise, and the decision 
became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (detailing the procedures for appealing RO 
decisions to the Board and discussing finality of RO 
decisions when the requisite appellate procedures are not 
followed).

The appellant testified in July 1997 that the veteran smoked 
cigarettes to help calm his nerves.  She indicated that he 
smoked during service and was unsure whether he smoked prior 
to service.  She testified that the veteran had indicated 
during his lifetime that he was addicted to cigarettes and 
was unable to quit smoking.  She asserted that smoking, which 
started in service, contributed to the veteran's death from 
lung cancer.

In October 1997, the appellant submitted a statement 
indicating that the veteran had started smoking cigarettes in 
May 1944 when he came home for basic training.  She indicated 
that in addition, he smoked cigars and chewed tobacco.  She 
indicated that he used tobacco from 1944 to 1976.

In November 1999, the appellant testified at a personal 
hearing in Washington, D.C., before the Board.  During her 
hearing, the appellant asserted that the veteran had been a 
heavy smoker since 1944.  She maintained that during service, 
the veteran expressed to her that he needed the cigarettes 
and that he purchased cigarettes at the canteen.  Whenever 
the veteran was home with the appellant, she indicated that 
he smoked.  During the period of 1944 and 1976, the appellant 
indicated that she spoke to the veteran about quitting 
smoking, but he was unable to do so.  The appellant expressed 
that she believed that the veteran was nicotine dependent.  
In addition, she indicated that his psychiatric problem 
caused him to smoke.

In conjunction with her claim, the appellant submitted a 
statement from a VA physician and two statements from a 
private physician.  The VA physician stated that the 
veteran's psychiatric disability was aggravated by the lung 
cancer.  However, the VA physician did not opine that the 
veteran's psychiatric disability aggravated his lung cancer.  
The private physician stated that the veteran's psychiatric 
disability was a deterrent to his general well-being and 
economic status during his lifetime.  In addition, the 
physician indicated that the veteran first presented with 
symptoms of lung cancer in February 1976 and died in October 
1976.  The Board notes that neither physician indicated that 
the veteran developed nicotine dependence during service nor 
did either physician indicate that his psychiatric disability 
directly caused or contributed to any later development of 
nicotine dependence and/or lung cancer.

The appellant has submitted a statement from a private 
physician, dated in February 2000, to the effect that in his 
opinion the veteran's seven months of active service nicotine 
exposure could have produced an addiction to the drug which 
would promote habituation of smoking after discharge.  

In March 2000, the appellant refilled a claim of entitlement 
to service connection for the cause of the veteran's death.

In October 2001, the appellant testified at a hearing before 
the undersigned in Washington D.C.  The appellant essentially 
reiterated her earlier contentions, to the effect that the 
veteran had smoked from his active service until his death 
and that his smoking, which arose during service, caused his 
death.  She further stated that he was rated as 100 percent 
disabled in 1972, however, she believed that he had never 
improved from his discharge from service and should have been 
100 percent from that time.

In May 2002 the Board requested an opinion regarding the 
likelihood that the veteran became nicotine dependent during 
his active service.  The Board also requested an opinion 
regarding the likelihood that the veteran's service connected 
psychiatric disability either contributed to his tobacco use 
or precluded smoking cessation efforts.  In July 2002 a 
response was received from the Chief of the Behavioral 
Service, VAMC Spokane, Washington.  Dr. Winter stated that he 
reviewed the veteran's service medical records and claims 
folder in detail.  He reported that he found no evidence that 
the veteran became nicotine dependent during his active naval 
service.  He reported that the veteran's service connected 
psychiatric disability may have contributed to his ongoing 
tobacco use, however, his illness would certainly not have 
precluded smoking cessation efforts, nor would it necessarily 
have prevented these from being successful.

The appellant also submitted an opinion from a different 
private physician, Dr. Ferguson, dated in September 2002.  In 
this opinion, Dr. Ferguson indicated that he believed that 
the veteran's lung cancer was related to his smoking, and 
that he was unable to quit smoking because of his post-
traumatic stress disorder (PTSD).  Dr. Ferguson stated that 
the veteran was 100 percent service connected for PTSD 
secondary to the physiological stress he incurred in World 
War II.

The appellant, since the last denial of the claim for service 
connection for the cause of the veteran's death, has provided 
additional statements from persons who knew the veteran and 
copies of printed material from the American Cancer Society.

In December 2004, the appellant submitted a private medical 
opinion dated that month authored by Dr. C.E. Smith.  The 
report reflects that Dr. Smith's specialty is in general and 
forensic psychiatry and that he reviewed the service medical 
records, post-service medical records, the claims file in its 
entirety, and the pertinent medical literature.  The report 
also indicates that Dr. Smith is a Distinguished Fellow of 
the American Psychiatric Association, Board certified in 
addiction and forensic psychiatry, and involved in treating 
psychiatric patients for 25 years.  He also served as the 
medical director of the Sharp Vista Pacifica Chemical 
Dependency Recovery Hospital for 15 years.  Dr. Smith is an 
addiction psychiatrist, an expert on chemical dependency, 
craving, withdrawal, recidivism, and clinical treatment 
programs for the promotion of drug, alcohol, and nicotine 
cessation.

Dr. Smith asserted that there was a clear link between the 
increased prevalence rates of nicotine addiction and the 
diagnosis of chronic schizophrenia.  Indeed, according to 
him, attempts at smoking cessation were much less likely to 
be successful in patients with chronic paranoid schizophrenia 
secondary to alterations in brain neurotransmitters caused by 
the illness itself as well as complications caused by 
antipsychotic medications.  In addition, Dr. Smith indicated 
that patients with chronic schizophrenia had deficits in 
neuropsychological performance, which was relieved by 
nicotine ingestion and aggravated by nicotine withdrawal.  
Dr. Smith opined that there was a clear and dramatic increase 
in death from lung cancer in regular cigarette smokers as 
compared to non-smokers.  As well, in addition to markedly 
increased prevalence of cigarette smoking in patients with 
chronic paranoid schizophrenia, there was also clear evidence 
that schizophrenia patients had higher rates of lung cancer 
than non-schizophrenia patients.

Dr. Smith noted that those suffering from severe mental 
illness such as chronic paranoid schizophrenia were extremely 
likely to have significant impairment in their ability to 
understand the risks versus benefits of cigarette smoking.  
In the veteran's case, he was found to be mentally 
incompetent, and thus, by definition, was incapable of 
understanding the risks inherent in smoking.  Dr. Smith, 
additionally, observed that the record was silent with 
respect to any effort or encouragement by physicians treating 
the veteran that he stop smoking.  Moreover, there was no 
evidence that the veteran was ever advised to stop smoking.  

Upon comprehensive review of the record and summary of the 
veteran's psychiatric history as well as the pertinent 
medical evidence, Dr. Smith concluded that there was no 
indication in the record to refute the appellant's assertion 
that the veteran began smoking in service.

According to the record, the veteran was diagnosed with 
paranoid schizophrenia in service and such diagnosis was 
consistent with the appellant's assertions that the veteran 
began to use nicotine at that time.  In any event, the 
veteran was more likely to have had increased problems with 
nicotine addiction because of his psychiatric diagnosis.  Dr. 
Smith observed that the veteran had several psychiatric 
hospitalizations at VA facilities during a period in which 
smoking in psychiatric wards was prevalent.  These 
circumstances would have aggravated the veteran's nicotine 
addiction.  Dr. Smith based this observation on his 
experience as a VA psychiatrist from 1976 to 1985.  

Dr. Smith further explained that there was a direct causal 
link between the diagnosis of paranoid schizophrenia and a 
three to four times greater prevalence of cigarette smoking.  
There was a direct causal link between cigarette smoking and 
an increased risk of lung cancer.  According to developing 
research, moreover, there was evidence of a direct causal 
link between the diagnosis of paranoid schizophrenia and 
increased risk of developing lung cancer.  Finally, Dr. Smith 
asserted that in his 25 years of clinical experience, he had 
never been successful in bringing about smoking cessation in 
a mentally incompetent schizophrenia patient despite his 
efforts.

Regarding Dr. Winter's July 2002 opinion, Dr. Smith disagreed 
with his assertions that schizophrenia did not preclude or 
prevent successful smoking cessation efforts.  The rates of 
successful smoking cessation in schizophrenia patients was 
dismal, according to Dr. Smith.  Also, Dr. Smith disagreed 
with Dr. Winter's statement that "some" patients used 
nicotine to relieve schizophrenic symptoms.  Indeed, Dr. 
Smith indicated, a majority of schizophrenic patients did so.  
Finally, Dr. Smith opined that contrary to Dr. Winter's 
opinion, the appellant's assertions that the veteran began to 
smoke heavily during service correlated with the onset of 
schizophrenia and was consistent with the characteristics of 
that illness.  Thus, in the absence of evidence to the 
contrary, the appellant's version of the veteran's smoking 
history were credible and in line with clinical expectations.

New and Material Evidence

At the outset, the Board notes that the regulations 
pertaining to new and material evidence have been amended.  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620- 45632 (August 29, 2001).  Hence, the 
Board will apply the version of 3.156(a) in effect at the 
time of the February 2001 denial (culminating in the current 
appeal); that version appears in the 2001 edition of Title 38 
of the Code of Federal Regulations.

As noted above, the veteran's claim of entitlement to service 
connection for the cause of the veteran's death was 
previously denied in a September 1994 rating decision that 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in September 1994.

As regards the appellant's testimony and statements made in 
connection with the petition to reopen, in which she asserts 
a relationship between the veteran's death and his service 
connected psychiatric disorder, the Board notes that these 
assertions are almost identical to the statements she made 
prior to the September 1994 decision.  As this evidence 
appears to be duplicative or cumulative of other evidence 
(statements) previously considered, it is not, by definition, 
"new."  

The Board would also point out, moreover, that, as a 
layperson, the appellant is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In this case, the additional evidence submitted after the 
initial rating decision also consists of statements made by 
persons who knew the veteran during his lifetime. These 
statements are new, however, they are not material.  They are 
not sufficient to show that the veteran's service connected 
psychiatric disorder was a contributing factor in his death, 
as this must be established on a factual medical basis.  None 
of the new statements are from medically qualified persons.

The opinion offered by a private physician, dated in February 
2000, is also new, however, it is not material.  It does not 
provide a sufficient link between the veteran's service 
connected psychiatric disorder and his death.  Likewise, the 
opinion dated in September 2002, does not provide a 
sufficient link the veteran's service connected psychiatric 
disorder to his death.

Dr. Smith's December 2004 opinion is both new and material.  
Dr. Smith, an established expert on the subject of nicotine 
addiction and schizophrenia with decades of pertinent 
clinical experience, opined essentially that nicotine 
addiction likely began in service and that regardless of the 
date of onset of addiction, the veteran's schizophrenia 
likely caused nicotine addiction.  Such addiction likely 
caused lung cancer, as nicotine addicts had a must higher 
likelihood of developing lung cancer than non-addicts.  
Finally, schizophrenics had much higher rates of lung cancer 
than the general population, according to emerging research.  
The opinion strongly suggests a link between the veteran's 
service-connected paranoid schizophrenia and nicotine 
addiction.  The former brought on nicotine addiction; the 
latter caused the veteran's lung cancer and death.

Thus, the new evidence establishes a nexus between service-
connected schizophrenia, smoking, and death for the first 
time.  The new evidence supports the appellant's claim that 
the veteran's death is service connected.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for the cause of the veteran's death 
in that it contributes to a more complete picture of the 
cause of the veteran's death.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability. The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

For claims of service connection received by VA after June 9, 
1998 a disability or death will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. 
§ 3.300 (2004); see Kane v. Principi, 17 Vet. App. 97, 101 
(2003).

Here, the claim of service connection for the cause of death 
was filed in March 2000, well past the June 9, 1998, date for 
such claims.

Nonetheless, the most probative medical evidence discussing a 
relationship between the veteran's tobacco use and carcinoma 
of the lung is contained in the opinion of Dr. Smith who 
found a relationship between the veteran's service-connected 
schizophrenia and tobacco use and an almost certain inability 
to stop smoking due to that very serious psychiatric 
disorder.  That is, the veteran's fatal lung cancer has been 
attributed to his tobacco use, and the veteran's addiction to 
nicotine and his inability to stop using tobacco has been 
related to his service-connected schizophrenia.  Service 
connection on a secondary basis is not precluded by the 
change in law.  See VAOPGCPREC 6-2003 (October 28, 2003).

Pursuant to the foregoing, it is clear that service 
connection for the cause of the veteran's death can be 
established on a secondary basis.  38 C.F.R. §§ 3.310, 3.312.  
The veteran's service-connected schizophrenia caused tobacco 
addiction that ultimately paved the way to lung cancer and 
death.  The causality in this chain of occurrences has been 
explained fully in Dr. Smith's December 2004 report.

The Board concludes that any evidence to the contrary is no 
more than equal in weight to the December 2004 opinion upon 
which the Board has relied.  Indeed, the Board finds that Dr. 
Smith is the most qualified of the physicians of record to 
render a medical opinion in this particular case.  In such 
situations, the benefit of the doubt is decided in favor of 
the one seeking VA benefits.  38 C.F.R. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding 
that when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant).  
As such, the appellant must prevail.

The Board observes that whether or not tobacco use and/or 
addiction had its onset in service is immaterial to the 
foregoing decision.  The Board has found that nicotine 
addiction arose as a result of service-connected 
schizophrenia, and the timing of the onset of addiction is 
not relevant.  

The Board has not discussed VA compliance with the directives 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002)).  

In its November 2003 Order, the Court granted the joint 
motion filed by the appellant's attorney and VA's General 
Counsel, which asked that the Board's November 2002 decision 
be vacated.  The argument put forth by the parties indicated 
a lack of compliance with VCAA to include as interpreted in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order to comply with VCAA, the Board would have had to 
have remanded this case for appropriate action by the RO.  A 
remand to the RO, needless to say, would have caused 
significant delay in the resolution of the issue of service 
connection for the cause of the veteran's death.  Regardless, 
the Board concludes that any procedural discrepancies in the 
resolution of this issue are not prejudicial to the appellant 
and need not, therefore, be remedied.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to service connection for the 
cause of the veteran's death as secondary to nicotine 
dependence and tobacco use arising during service is rendered 
moot, as the appellant would be entitled to no additional 
benefits by virtue of a grant of service connection for the 
cause of the veteran's death under a different rationale than 
that upon which service connection for the cause of the 
veteran's death has been granted herein.  See Mintz v. Brown, 
6 Vet. App. 277 (1994) (the Board does not have jurisdiction 
to review a case if no benefit would accrue to the claimant).

Therefore, in light of the Board's decision granting service 
connection for the cause of the veteran's death, the issue of 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use originating 
in service is moot and is dismissed.  Sabonis, 6 Vet. App. at 
430.

Similarly, as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz, supra.

Therefore, in light of the Board's decision granting service 
connection for the cause of the veteran's death, the section 
1318 appeal is moot and is dismissed.  Sabonis, supra.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of death is granted.

Service connection for the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use arising 
during service is dismissed.

The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


